Title: From George Washington to George Clinton, 18 May 1781
From: Washington, George
To: Clinton, George


                        
                            Dr Sr
                            Hd Qrs N. Windsor May 18th 1781
                        
                        Just as I was preparing to set out to meet the Count De Rochambeau at Weatherfield I
                            recd Your Exys favor of Yesterday.
                        I am extremely unhappy at the intelligence from Ft Schuyler—What I have thought advisiable to be done at
                            this moment, Your Excellency will see by my Letter to Gen. Clinton, which I have left unsealed for your perusal. I have
                            &c.

                    